Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 1 of 31 PageID #: 5631




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 VOTERLABS, INC.                                : CIVIL ACTION
                                                :
                      v.                        : NO. 19-524-MAK
                                                : (Consolidated)
 ETHOS GROUP CONSULTING                         :
 SERVICES, LLC, et al.                          :


                                      MEMORANDUM
KEARNEY, J.                                                                   September 21, 2021

       A Connecticut software company agreeing to produce software for a Delaware entity under

a written contract did not obtain guarantees or other assurances of payment from persons or entities

related to the Delaware entity. The Delaware entity allegedly defaulted on payment. The software

developer sued for the owed payments. After over two years of litigation, the software developer

now twice moved to bring claims against Texas citizens sharing the same office space with

admitted business relationships with the Delaware contracting entity. We denied the software

developer’s first attempt to add these Texans last month without prejudice to plead a basis for our

exercise of personal jurisdiction over them. The software developer amended again adding the

Texas citizens and another Delaware entity. It asserts we can exercise personal jurisdiction over

the Texans based on theories of conspiracy to commit fraud, alter ego, or agency. We agree the

Texas and Delaware citizens have numerous facially confusing business relationships managed

from the same Texas office focused on servicing car dealerships. The entities seemingly work

closely together. But the software developer does not offer sufficient evidence necessary to defeat

a motion to dismiss for lack of personal jurisdiction demonstrating the Texas citizens are anything

more than business relationships with Delaware entities even though they work out of the same

Northern Texas office. The software developer must show proof and not just rest on allegations
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 2 of 31 PageID #: 5632




when responding to evidence in support of a motion to dismiss for lack of personal jurisdiction. It

fails to do so even when we consider evidence adduced the last time it tried to add the Texans. We

grant the Texans’ motion to dismiss for lack of personal jurisdiction in this District. But we transfer

the software developer’s claims against them in the interests of justice to the Northern District of

Texas. The software developer pleads claims for breach of contract, malicious breach of contract,

fraud, conspiracy, and alter ego against the two remaining Delaware entities subject to review of

the adduced discovery. We deny the motion to dismiss for failure to state a claim or to strike the

third amended Complaint but dismiss the three Texans for lack of personal jurisdiction as we do

not enjoy personal jurisdiction over them. The Connecticut software developer can pursue the

Texans in the transferee District in Northern Texas.

I.     Background

       Connecticut entity VoterLabs Inc. and Delaware entity Ethos Group Consulting, LLC

agreed in December 2017 for VoterLabs to develop software for Ethos Consulting in exchange for

engagement payments. 1 They also agreed to a termination payment provision should Ethos

Consulting terminate without cause. 2 Ethos Consulting terminated in July 2018 allegedly without

cause. 3 Ethos Consulting then refused to pay VoterLabs the last engagement payment due and the

termination payment which VoterLabs argues is required under their agreement. 4

       VoterLabs sued Ethos Consulting seeking to recover under its contract over thirty months

ago. It moved a couple months ago to add Texas citizens to its claims. It previously amended to

add Texan David Terek, President and CEO of Ethos Consulting, as well as a Delaware entity and

two Texas entities owned and/or controlled by Mr. Terek. 5 The newly added Texas citizens

promptly moved to dismiss for lack of personal jurisdiction and for failure to state a claim. 6 We

ordered limited jurisdictional discovery. 7 We dismissed the Texas citizens last month for lack of




                                                  2
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 3 of 31 PageID #: 5633




personal jurisdiction and dismissed the civil conspiracy claim against Ethos Holdings and Ethos

Consulting for failure to state a claim. 8 We granted VoterLabs another bite at the apple to cure the

deficiencies in a third amended complaint. 9

        VoterLabs now tries again to add Mr. Terek, Ethos Group Inc., Ethos Group Resources,

Inc., and Ethos Group Holdings, Inc. 10 It pleads claims for: fraud against Ethos Consulting and

Mr. Terek; a separate alter ego claim incorporating its claims against Ethos Consulting to Mr.

Terek, the Texas entities, and Ethos Holdings; and civil conspiracy against Mr. Terek and the

Texas entities, Ethos Consulting, and Ethos Holdings. 11 VoterLabs avers we enjoy personal

jurisdiction over Mr. Terek and the Texas entities under the alter ego, agency, or conspiracy

theories. 12

    Mr. Terek provides services to car dealerships through a variety of “Ethos” companies.

        VoterLabs does not claim it agreed to produce software for the Delaware entity because

the Delawarean had a relationship with Texas citizens. It does not claim an unsatisfied guaranty

from anyone. It instead now asks for the extraordinary pre-judgment remedy of reaching beyond

the Delaware contracting entity to hold Texas citizens (and one other Delaware entity) liable for

the harm allegedly caused by the Delaware entity’s breach of contractual obligations and now

fraudulent representations. It bases its reach to the Texans on the facial inter-relationship of

companies centered and largely controlled by David Terek in Northern Texas. But we cannot rely

on allegations alone when evaluating whether we can exercise personal jurisdiction over the

Texans; we need evidence of some form of alter ego, agency, or other theory to force the Texans

to answer allegations relating to a Delawarean’s breach of contract.

        VoterLabs seeks to enforce a contract with Delawarean Ethos Consulting formed in 2008.

Mr. Terek is the sole manager of Ethos Consulting. He also owns Ethos Holdings. Ethos Holdings




                                                 3
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 4 of 31 PageID #: 5634




owns three entities formed in 2008, only one of which is at issue today: Ethos Resources formed

in Texas; non-party Ethos PD formed in Delaware; and non-party Ethos Services formed in

Delaware. 13 As plead:




       Delawarean Ethos Holdings is “the ultimate parent over several distinct lines of businesses

in the automotive dealership industry,” which include “consulting, recruiting, training, compliance

solutions, technology, product administration, and dealer participation.” 14 Non-party Ethos PD

owns Texan Ethos Inc which provides products to help car dealerships “sell finance and insurance

and related add-on products to the dealerships’ customers” and “receive[s] the money from the

dealership customers who purchase [finance and insurance] products.” 15

       Texan Ethos Resources provides employees to Ethos Consulting under a January 1, 2009

service agreement and consent and joinder agreement. 16 Ethos Consulting in turn provides services

to Ethos Inc. “in the form of advising dealership clients about Ethos Group products and/or

dealership operations. Ethos Consulting enters in management consulting agreements directly with

dealerships. 17 Ethos Consulting charges Ethos Inc. for its consulting services, and Ethos Resources

charges Ethos Consulting for its services. 18 Ethos Consulting does not upcharge Ethos Inc. for its

consulting services, and Ethos Resources charges Ethos Consulting its actual costs of the



                                                 4
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 5 of 31 PageID #: 5635




workers. 19 The costs Ethos Consulting charges Ethos Inc. are the same costs Ethos Consulting

incurs from obtaining its employees from Ethos Resources. 20 Ethos Inc. pays Ethos Resources

directly, but the “transactions are recognized as part of Ethos Consulting’s tax revenue.” 21 All

entities have their own bank accounts, and in the event an entity cannot meet its liabilities, it may

borrow money via an intracompany loan from its parent or another subsidiary. 22 Relevant here,

VoterLabs—despite contracting with Ethos Consulting—directed its invoices to Ethos Inc., which

in turn paid the invoices. 23 Accountants later documented these payments as intracompany

obligations between Ethos Inc. and Ethos Consulting upon finding the error. 24 The Ethos entities

use “traditional consolidated accounting practices,” and file “consolidated tax returns” but

“revenue generation (if any) and costs are accounted for as to each separate entity.” 25 The Ethos

entities do not comingle funds. 26 The Ethos entities share office space in Texas and have the same

contact information. 27 Mr. Terek owns Ethos Holdings. 28 He is also the sole director of Ethos

Resources, Ethos Group Holdings, and Ethos Inc., and the sole manager of Ethos Consulting. 29

II.    Analysis

       Mr. Terek and the named Ethos entities move to strike the third amended Complaint for

failure to comply with our August 4, 2021 Order granting leave to amend to cure the earlier

deficiencies. 30 Mr. Terek and the two Texas entities move to dismiss for lack of personal

jurisdiction once again. 31 All move to dismiss the fraud claim against Ethos Consulting and Mr.

Terek as barred by the statute of limitations or inadequately plead, and the civil conspiracy claim

against all as not stating a claim, and a claim under the theory Delawarean Ethos Consulting is the

alter ego for all the named Ethos entities and Mr. Terek for failure to state a claim. 32 VoterLabs

counters it: (1) complied with our August 4, 2021 Order; (2) adequately pleads personal

jurisdiction over the Texans; (3) adequately pleads the fraud claim with particularity and it is not



                                                 5
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 6 of 31 PageID #: 5636




barred by the statute of limitations; and (4) adequately pleads its alter ego and civil conspiracy

claims. 33

        VoterLabs complied with our August 4, 2021 Order. We do not enjoy personal jurisdiction

over Mr. Terek or the Texas entities, and we transfer the claims against them to the Northern

District of Texas. We deny the remaining Delawareans Ethos Consulting and Ethos Holdings’s

motion because VoterLabs adequately pleads the fraud and civil conspiracy claims against them.

VoterLabs also adequately pleads Ethos Consulting is an alter ego of Ethos Holdings.

        A.     VoterLabs complied with our August 4, 2021 Order.

        Our August 4, 2021 Order dismissed Mr. Terek and the Texas entities “without prejudice

to a timely amendment” because “we lack[ed] a basis to exercise personal jurisdiction . . . on the

plead theories.” 34 We granted VoterLabs “leave to file one last amended Complaint to address the

deficiencies in their second amended Complaint no later than August 13, 2021.” 35 VoterLabs then

filed its third amended Complaint. 36 VoterLabs did not exceed our Order by alleging two new

theories of personal jurisdiction, filing a fraud claim, refiling its civil conspiracy claim based on

fraud, and alter ego claims against Mr. Terek and the Texas entities.

        VoterLabs now alleges we enjoy personal jurisdiction over Mr. Terek and the two Texas

entities under the alter ego, agency, and conspiracy theories. These claims do not exceed the grant

of leave under our August 4, 2021 Order.

        We also dismissed the civil conspiracy claim against Ethos Holdings and Ethos Consulting

without prejudice for failure to state a claim. 37 We dismissed the claim because VoterLabs’s “civil

conspiracy claim is Ethos Group Entities and Mr. Terek conspired to breach the Service

Agreement” and “[a] conspiracy to breach a contract is not cognizable under Delaware law.” 38

VoterLabs now brings the civil conspiracy claim alleging a conspiracy to defraud VoterLabs as




                                                 6
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 7 of 31 PageID #: 5637




well as fraud claims against Mr. Terek and Ethos Consulting. These amended allegations do not

exceed the leave granted in our Order. Asserting alter ego claims against Mr. Terek and the Texas

entities incorporating the breach of contract, malicious breach, and fraud claims against Ethos

Consulting does not exceed the leave granted in our Order to cure deficiencies in the second

amended Complaint. The alleged facts directly relate to VoterLabs’s newly offered jurisdictional

theories.

         We decline to strike VoterLabs’s third amended Complaint as exceeding our leave to

amend.

         B.     VoterLabs did not meet its evidentiary burden of personal jurisdiction over
                the Texans.

         VoterLabs alleges we enjoy personal jurisdiction over Mr. Terek and the Texas entities

under several theories: alter ego, agency, and conspiracy. Mr. Terek and the Texas entities again

move to dismiss countering the theories do not allow us to enjoy personal jurisdiction over the

defendants.

         “‘[T]he burden of demonstrating the facts that establish personal jurisdiction,’ falls on the

plaintiff . . . and ‘once a defendant has raised a jurisdictional defense,’ the plaintiff must ‘prov[e]

by affidavits or other competent evidence that jurisdiction is proper.’” 39 When, as here, no party

requests an evidentiary hearing “‘the plaintiff[s] need only establish a prima facie case of personal

jurisdiction.’” 40 We are required to “‘accept the plaintiff’s allegations as true, and . . . to construe

disputed facts in favor of the plaintiff.’” 41 “Of course, by accepting a plaintiff’s facts as true when

a motion to dismiss is originally made, a court is not precluded from revisiting the issue if it appears

that the facts alleged to support jurisdiction are in dispute.” 42

         We may exercise personal jurisdiction over a non-resident defendant to the extent provided

by the law of the state in which the federal court sits. 43 Our exercise of personal jurisdiction must


                                                    7
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 8 of 31 PageID #: 5638




comport with both the Delaware Long-Arm Statute and with the Due Process clause. 44 VoterLabs

failed to meet its burden of establishing personal jurisdiction over Mr. Terek and the two Texas

entities. 45

                   1.   The Delaware Long Arm statute does not confer personal jurisdiction.

         We found the plain language of the Delaware Long Arm Statute did not confer personal

jurisdiction over Mr. Terek and the Texas entities last month. 46 We incorporate our previous

findings today, and address in turn VoterLabs’ new arguments we enjoy personal jurisdiction

under the alter ego, agency, or conspiracy theories of jurisdiction. We do not.

                        a.     VoterLabs does not adduce evidence supporting an alter ego
                               theory allowing us to exercise personal jurisdiction over the
                               Texans.

         VoterLabs alleges we have personal jurisdiction over Mr. Terek and the Texas entities

under a theory Ethos Consulting is the alter ego of Mr. Terek and the Texas entities. Allegations

are helpful but they are only a start; they do not end our analysis. VoterLabs offers no new evidence

allowing us to extend the Long-Arm Statute to these Texans based on evidence Ethos Consulting

is an alter ego.

         Disregarding the corporate entity is appropriate “only in exceptional circumstances.” 47

Delaware law requires “fraud or injustice to be found in the defendants’ use of the corporate

form.” 48 “Under the alter ego theory of personal jurisdiction, the contacts of an entity with a

particular forum can be attributed to another person or entity if the entity having the forum contacts

is the mere alter ego of such other person or entity. Thus, the alter ego theory of jurisdiction

requires a finding similar to piercing the corporate veil.” 49 We must consider: “whether [Ethos

Consulting] is adequately capitalized for the corporate undertaking; whether [Ethos Consulting] is

solvent; whether [Ethos Consulting paid] dividends, [kept] corporate records, [its] officers and




                                                  8
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 9 of 31 PageID #: 5639




directors function[] properly, and [observed] other corporate formalities; whether [Mr. Terek]

siphoned corporate funds; and whether, in general, [Ethos Consulting] simply functioned as a

facade for [Mr. Terek and the Texas entities.]” 50 No single factor is dispositive, and “generally

there must be some combination of them, and there must be an overall element of injustice or

unfairness present.” 51

        VoterLabs alleges Delawarean Ethos Consulting is the alter ego of Mr. Terek and the Texas

entities so Ethos Consulting’s contacts with Delaware can be imputed to them for our exercise of

personal jurisdiction. VoterLabs alleges: the “Ethos” entities all operated out of the same building

in Texas; Ethos Consulting does not have a formal, written lease for its space in the building; Ethos

Consulting only had $1,100 in its bank account during the relevant time and could not fulfill its

obligations under the agreement with VoterLabs; Ethos Consulting does not have employees;

Ethos Consulting is inadequately capitalized and has been since formation; the “Ethos” entities are

operated without formal oversight of a board of directors; and Ethos Consulting keeps no formal

records except its operating agreement as amended. 52

        VoterLabs’s earlier adduced evidence—although not relied on now—shows Mr. Terek is

the only director of Ethos Inc. and Ethos Resources and the only manager of Ethos Consulting,

Ethos Consulting had one bank account with $1,100 during the relevant times, and Ethos

Consulting shares the same address as Ethos Inc. and Ethos Resources. 53 The adduced evidence

does not prove Ethos Consulting is inadequately capitalized and has been since formation or

insolvent as the testimony demonstrates Ethos Consulting did—and could—obtain intracompany

loans to fulfill its obligations. 54 VoterLabs offers no proof relating to dividends. Ethos Consulting

produced corporate records. 55 VoterLabs does not adduce evidence Ethos Consulting failed to

observe corporate formalities. VoterLabs does not adduce evidence of Mr. Terek and the Texas




                                                  9
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 10 of 31 PageID #: 5640




 entities siphoning funds; sworn testimony establishes no one siphoned funds nor are funds

 comingled between the Ethos entities. 56 The evidence does not establish Ethos Consulting is a

 mere façade of Texans Ethos Inc. and Ethos Resources.

           There is no evidence of fraud in the use of the corporate form. 57 VoterLabs suggests Mr.

 Terek formed and used Ethos Consulting over twelve years ago to avoid payment obligations and

 liability in a decade-long scheme. 58 VoterLabs does not adduce evidence to demonstrate Ethos

 Consulting is a mere shell “shuttling assets between entities in an effort to escape the effect of any

 potentially adverse judgment” or Mr. Terek and the Texas entities “purposely manipulate[d]”

 Ethos Consulting to avoid judgment. 59 The evidence instead shows a complex and confusing

 corporate structure which does not, by its complexity, evidence alter ego control. Ethos Consulting

 contracts to lease employees from Ethos Resources under a written agreement. Ethos Consulting

 provides services to Ethos Inc. in the form of advising dealerships. Ethos Consulting charges Ethos

 Inc. its actual costs for providing services, and Ethos Resources charges Ethos Consulting its actual

 costs of the employees. This amount is the same and paid directly from Ethos Inc. to Ethos

 Resources. These transactions are recognized as part of Ethos Consulting’s revenue. The evidence

 adduced to date also confirms Ethos Consulting can obtain an intracompany loan if it incurs a

 liability it cannot satisfy. But there is no evidence of fraud in the use of the corporate form. Piercing

 the corporate veil is an extraordinary remedy not available under the adduced evidence.

           We lack personal jurisdiction over Mr. Terek and the Texas entities under the alter ego

 theory.

                         b.      The agency theory does not allow us to exercise personal
                                 jurisdiction.

           VoterLabs alleges we have personal jurisdiction over Mr. Terek and the Texas entities

 under an agency theory. “Under agency theory, a defendant company may be subject to personal


                                                    10
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 11 of 31 PageID #: 5641




 jurisdiction under Delaware’s long-arm statute by virtue of the court’s personal jurisdiction over

 the defendant company’s affiliate.” 60 “The agency theory examines the degree of control which

 the parent exercises over the subsidiary.” 61 “The agency theory may be applied not only to parents

 and subsidiaries, but also to companies that are ‘two arms of the same business group,’ operate in

 concert with each other, and enter into agreements with each other that are nearer than arm’s

 length.” 62 We consider: “[1] the extent of overlap of officers and directors, [2] methods of

 financing, [3] the division of responsibility for day-to-day management, and [4] the process by

 which each corporation obtains its business.” 63 “No one factor is either necessary or determinative;

 rather, it is the combination of elements that is significant.” 64 “[T]he mere existence of an agency

 relationship is not sufficient to confer jurisdiction. The court must still apply the Delaware long-

 arm statute.” 65

          Ethos Holdings is a Delaware corporation. The issue is not whether Ethos Holdings can

 be hauled into Delaware due to the actions of Delawarean Ethos Consulting. Ethos Holdings and

 Ethos Consulting are already here. We must analyze whether Texans Mr. Terek, Ethos Inc., and

 Ethos Resources can be hauled into Delaware as “companies that are ‘two arms of the same

 business group’” with Delawarean Ethos Consulting.

         As a threshold matter, VoterLabs concludes “the third amended Complaint describes in

 detail how [Mr.] Terek, Ethos Inc., Ethos Resources, Ethos Holdings, and Ethos Consulting

 operated as one under [Mr.] Terek’s control, with the same employees, same office . . . and the

 arrangements between them certainly nearer than arms-length.” 66 VoterLabs does not cite—and

 we did not find—authority applying agency theory to an individual. 67 We reject an argument the

 agency theory allows us to exercise personal jurisdiction over Mr. Terek. 68




                                                  11
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 12 of 31 PageID #: 5642




         The agency theory could apply to Ethos Inc. and Ethos Resources. “Where, like the

 situation here, the entities at issue are in a sister subsidiary relationship, and not a parent-subsidiary

 relationship, courts look at whether the two companies are ‘corporate affiliates with close business

 ties’ and operate in ‘lockstep as part of a larger . . . business group.’” 69 VoterLabs has not yet

 adduced a basis to find Delawarean Ethos Consulting and the Texas entities are affiliates with

 close business ties operating in lockstep. We readily find they are part of Mr. Terek’s businesses

 but being in the same business is not the test.

         Mr. Terek’s control over the Ethos entities alone is insufficient. 70 The adduced evidence

 demonstrates Ethos Consulting, Ethos Resources, and Ethos Inc. are subsidiaries and sub-

 subsidiaries of a common parent which entered arms-length business relationships with one

 another to achieve distinct business goals. Ethos Inc. sells products to car dealers, Ethos Consulting

 consults for Ethos Inc. by advising the dealerships Ethos Inc. sells products to and charges Ethos

 Inc. for its services, and Ethos Resources leases employees to Ethos Consulting under a contract.

 While operating in the same car dealership space, each serves different and distinct purposes under

 the Ethos Holdings umbrella. VoterLabs does not allege or adduce evidence to show these sister

 or niece entities act in lockstep—i.e., every time Ethos Inc. gets a dealership client, Ethos

 Consulting is automatically brought in to advise the dealership customer on the products. The

 evidence instead demonstrates Ethos Consulting enters separate contracts with the dealerships, but

 there is no evidence dealerships automatically lockstep enter into these contracts because of a

 relationship with Ethos Inc. or Ethos Resources. While we construe the evidence in favor of

 VoterLabs, we cannot assume there may be evidence if VoterLabs has not adduced it in the thirty

 months since beginning this case. While Ethos Holdings uses consolidated accounting practices,

 VoterLabs fails to adduce evidence—or even allege—these practices allow the “subsidiaries [to]




                                                    12
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 13 of 31 PageID #: 5643




 operate as one.” 71 Nor is there evidence anyone commingles the entities’ funds. Revenue and costs

 are accounted as to each entity despite the consolidated accounting. VoterLabs failed to prove

 Delawarean Ethos Consulting is the mere agent of Texans Ethos Resources and Ethos Inc.

                        c.      VoterLabs does not adduce evidence allowing us to apply a
                                conspiracy theory to exercise personal jurisdiction.

        If we find the alter ego and agency theory do not confer personal jurisdiction over Mr.

 Terek and the Texas entities, VoterLabs alleges the conspiracy theory does. Mr. Terek and the

 Texas entities argue this theory also fails because no substantial act or effect occurred in Delaware.

        The Delaware Supreme Court recognizes a “conspiracy theory” of long-arm jurisdiction

 because the Delaware Long Arm Statute allows acts committed “through an agent” to trigger

 personal jurisdiction, “whereby all of the members of a conspiracy may be subjected to personal

 jurisdiction under [the long-arm statute] if one of the co-conspirators, acting in furtherance of the

 conspiracy, committed an act sufficient to invoke long-arm jurisdiction.” 72 To invoke this

 jurisdiction, the plaintiff must establish: “(1) a conspiracy . . . existed; (2) the defendant was a

 member of that conspiracy; (3) a substantial act or substantial effect in furtherance of the

 conspiracy occurred in the forum state; (4) the defendant knew or had reason to know of the act in

 the forum state or that acts outside the forum state would have an effect in the forum state; and (5)

 the act in, or effect on, the forum state was a direct and foreseeable result of the conduct in

 furtherance of the conspiracy.” 73

        VoterLabs alleges Mr. Terek, the Texas entities, Ethos Holdings, and Ethos Consulting

 conspired to defraud VoterLabs. 74 It alleges—with no evidence—Mr. Terek “had an unknown

 history and sophisticated strategy of contracting with start-ups and other . . .           vulnerable

 counterparties, taking the benefit upfront but later refusing his part of bargain without probable

 cause, and then exploiting the transaction costs associated with litigation to render compensatory


                                                  13
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 14 of 31 PageID #: 5644




 damages inadequate and his more vulnerable opponents’ to fold.” 75 VoterLabs alleges the object

 of the conspiracy is to obtain services without paying and the following acts—not attributed to any

 entity or person—furthered the conspiracy: “tricking” VoterLabs into developing software at a low

 price by representing VoterLabs would receive a royalty or termination payment “with no intention

 of actually paying,” using VoterLabs’s ideas and work to have another vendor create the same

 software/product, representing an engagement payment is payable and then reversing course,

 representing the engagement payment would only be paid if VoterLabs released its intellectual

 property, requiring VoterLabs to file suit to enforce the contract in Delaware, attempting to drive

 up the litigation costs to make VoterLabs drop the case, contacting VoterLabs’s owners’ family

 members and employers, and maintaining a “sham entity” to avoid liability. 76 VoterLabs then

 alleges as to each Texan:

    •   Mr. Terek made the misrepresentations and used his entities to further the scheme,

        “including using Ethos Consulting as a sham;” 77

    •   Ethos Inc. made the initial engagement payments to VoterLabs, withheld the outstanding

        engagement payment owed to VoterLabs, and funded the Delaware litigation; 78

    •   Ethos Resources drafted and negotiated the written agreement between VoterLabs and

        Ethos Consulting, followed Mr. Terek’s direction to withhold an engagement payment

        owed to VoterLabs, “facilitat[ed]” Ethos Consulting’s filing of claims against VoterLabs

        in Delaware, and managed the Delaware litigation to increase costs to VoterLabs. 79

        Even assuming VoterLabs established elements 1 and 2 for a conspiracy theory, VoterLabs

 still did not adduce evidence of a substantial act or substantial effect in furtherance of the

 conspiracy occurred in Delaware. VoterLabs’s fraud claims arise from misrepresentations made

 before or during negotiations between Ethos Consulting and VoterLabs—which occurred in Texas



                                                 14
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 15 of 31 PageID #: 5645




 and Connecticut. The alleged misrepresentations involved an initial public offering, a royalty

 payment owed to VoterLabs after completion of the software, termination payments owed to

 VoterLabs under the written agreement, and assurance about Ethos Consulting’s ability to meet its

 contracted obligations to VoterLabs. 80 As we found a month ago, “VoterLabs is a Connecticut

 corporation headquartered in Connecticut. [Mr. Terek and the Texas entities] are headquartered in

 [or] reside in Texas. There is no evidence or allegation of a single act related to VoterLabs’ claims

 occurring in, aimed toward, or having an effect in Delaware.” 81 The purported misrepresentations

 forming the basis of the fraud claims did not occur in Delaware. The negotiations between Ethos

 Consulting and VoterLabs occurred in Texas and Connecticut. Even if we accept Mr. Terek, the

 Texas entities, Ethos Consulting, and Ethos Holdings conspired to defraud VoterLabs, the conduct

 occurred in Texas and VoterLabs felt the effects in Connecticut. VoterLabs has not shown a civil

 conspiracy affecting Delaware to establish civil conspiracy personal jurisdiction here. 82

                2.      We also lack a Constitutional basis to exercise personal jurisdiction.

        We found we lacked a constitutional basis to exercise personal jurisdiction over Mr. Terek

 and the Texas entities on August 4, 2021. Nothing presently before us changes our earlier

 reasoning. We incorporate our previous analysis and again find no basis to exercise personal

 jurisdiction over Mr. Terek and the Texas entities consistent with due process.

        C.      We transfer the claims against the Texans to the District Court for the
                Northern District of Texas.

        VoterLabs requests we transfer the claims against Mr. Terek and the Texas entities to the

 District Court for the Northern District of Texas if we find no personal jurisdiction here. We grant

 VoterLabs’s request.

        Our Court of Appeals instructs we follow Congress’ mandate in 28 U.S.C. § 1631 if we

 find “a want of jurisdiction.” 83 Congress in section 1631 provides: “Whenever a civil action is filed


                                                  15
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 16 of 31 PageID #: 5646




 in a court . . . that court finds that there is a want of jurisdiction, the court shall, if it is in the interest

 of justice, transfer such action or appeal to any other such court (or, for cases within the jurisdiction

 of the United States Tax Court, to that court) in which the action or appeal could have been brought

 at the time it was filed or noticed.” 84 Congress in section 1631 permits transfer of only part of the

 action. 85 There are two prongs to consider for transfer: (1) whether the defendants are subject to

 personal jurisdiction in Texas; and (2) whether transfer is in the interests of justice. 86

         No one disputes Texas enjoys personal jurisdiction over Texans Mr. Terek, Ethos

 Resources, and Ethos Inc. 87 It is in the interest of justice to transfer the claims against Mr. Terek

 and the Texas entities to the Northern District of Texas rather than require VoterLabs to file a new

 case there. 88

         D.       We deny the Delawareans’ motion to dismiss claims against them.

         We next address the Delaware entities’ motion to dismiss the third amended Complaint for

 failing to state a fraud, alter ego, and conspiracy claim against them. 89 Ethos Consulting moves to

 dismiss the fraud claim as time-barred or alternatively because VoterLabs fails to state the claim

 with particularity. Ethos Holdings moves to dismiss the alter ego claims for failure to state a claim.

 Both Delawareans move to dismiss the conspiracy claim for failure to state a claim. We deny each

 request.

                  1.       VoterLabs pleads its timely fraud claim against Ethos Consulting.

         Ethos Consulting argues the statute of limitations bars VoterLabs’s fraud claim and

 VoterLabs fails to adequately plead it with particularity. VoterLabs concedes its claim is facially

 time-barred but argues a tolling doctrine applies or the complaint relates back to make it timely.

 We agree with VoterLabs.




                                                        16
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 17 of 31 PageID #: 5647




         VoterLabs must plead: “1) a false representation, usually one of fact ...; 2) the defendant’s

 knowledge or belief that the representation was false, or was made with reckless indifference to

 the truth; 3) an intent to induce the plaintiff to act or to refrain from acting; 4) the plaintiff’s action

 or inaction taken in justifiable reliance upon the representation; and 5) damage to the plaintiff as a

 result of such reliance.” 90 “In alleging fraud or mistake, a party must state with particularity the

 circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a

 person's mind may be alleged generally.” 91 VoterLabs must plead the “date, time, and place of the

 alleged fraud or otherwise inject precision or some measurement of substantiation into the fraud

 allegation.” 92

                         a.      We deny the limitations argument under the discovery rule.

         Ethos Consulting argues we should dismiss the fraud claim against it as time-barred

 because it is clear the claim is not brought within the statute of limitations. VoterLabs responds by

 acknowledging the claim is facially time-barred but argues the claim is tolled. Our Court of

 Appeals instructs “the Federal Rules of Civil Procedure require a defendant to plead an affirmative

 defense, like a statute of limitations defense, in the answer, not in a motion to dismiss,” but

 acknowledge “we permit a limitations defense to be raised by a motion under Rule 12(b)(6) ‘only

 if the time alleged in the statement of a claim shows that the cause of action has not been brought

 within the statute of limitations.’” 93 Because the parties agree the claim accrued on December 18,

 2017, the claim is facially time-barred because VoterLabs did not bring it within three years of the

 date of accrual. 94

         VoterLabs argues a tolling doctrine (the discovery rule or fraudulent concealment) applies

 or it relates back to the second amended Complaint. Ethos Consulting argues the tolling doctrine




                                                     17
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 18 of 31 PageID #: 5648




 does not apply because Ethos Consulting knew VoterLabs would not pay the fifth engagement

 payment or termination payment by June 26, 2018.

        VoterLabs adequately pleads the discovery rule applies to toll the statute of limitations at

 this pleadings stage. “Ignorance of the cause of action will not toll the statute ... unless the injury

 is inherently unknowable and the claimant is blamelessly ignorant of the wrongful act and the

 injury complained of. Even if a tolling doctrine applies, however, the limitations period is only

 tolled until ‘the plaintiff was objectively aware of the facts giving rise to the wrong i.e. on inquiry

 notice.’ A plaintiff is on inquiry notice when the plaintiff ‘discovers the facts constituting a basis

 for the cause of action, or knows facts sufficient to put a person of ordinary intelligence ... on

 inquiry, which if pursued would lead to the discovery of such facts.’” 95

        We reject Ethos Consulting’s argument VoterLabs knew of fraud because it knew Ethos

 Consulting did not intend to pay in June 2018. VoterLabs knew or had reason to know Ethos

 Consulting allegedly breached the contract in June 2018. But this alleged breach did not put

 VoterLabs on notice Ethos Consulting engaged in fraud by making false statements relating to the

 engagement payments, termination payments, and Ethos Consulting’s ability to meet its

 obligations under the agreement. VoterLabs alleges it did not learn the statements were false, Ethos

 Consulting never intended to pay them, or the alleged scheme of which Ethos Consulting is a part

 until the litigation. We find VoterLabs adequately pleads the discovery rule on the face of the

 complaint.

                        b.      VoterLabs pleads its fraud claim against Ethos Consulting.

        Ethos Consulting argues we must dismiss VoterLabs’s fraud claim because (1) of

 bootstrapping; (2) failure to plead separate damages; (3) Ethos Consulting paid the engagement

 payments contrary to the fraud claim alleging it never intended to pay; (4) the facts surrounding




                                                   18
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 19 of 31 PageID #: 5649




 the intent to not pay the Base Royalty are not sufficiently plead; and (5) the fraud claim cannot

 rest on mere different interpretations of the agreement so the termination payment cannot be the

 basis of fraud.

        The bootstrapping doctrine does not bar the fraud claim. “Contractual representations may

 form the basis for a fraud claim where a plaintiff has alleged facts ‘sufficient to support a

 reasonable inference that the representations were knowingly false’ . . . Thus, the anti-

 bootstrapping rule does not apply where a plaintiff has made particularized allegations that a seller

 knew contractual representations were false or lied regarding the contractual representation, or

 where damages for plaintiff’s fraud claim may be different from plaintiff’s breach of contract

 claim.” 96 VoterLabs does both. 97 The bootstrapping doctrine does not apply, and VoterLabs pleads

 separate damages.

        VoterLabs pleads fraud by Ethos Consulting with sufficient particularity. 98 VoterLabs

 pleads with specificity the date and context of the fraudulent misrepresentations, Ethos Consulting

 falsely made the statements to induce VoterLabs to enter the contract, VoterLabs entered it, and

 suffered damage as a result. 99 Ethos Consulting argues we must dismiss the fraud claim based on

 the engagement payments because “VoterLabs’s fraud allegation that Ethos Consulting and Terek

 never intended to pay VoterLabs and were unable to do so is not only implausible but is refuted

 by VoterLabs’ concession that it received these payments.” 100

        We must take VoterLabs’s allegations as true at this stage. VoterLabs alleges Ethos

 Consulting could not and did not pay the engagement payments. It alleges Ethos Inc. made them. 101

        We also reject Ethos Consulting’s argument regarding the termination payment. Accepting

 the facts as true and drawing inferences in favor of VoterLabs, VoterLabs alleges testimony of an

 Ethos Group attorney who purportedly said at the time Ethos Consulting agreed to the termination




                                                  19
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 20 of 31 PageID #: 5650




 terms it rationalized in its head it did not have to pay it and therefore never intended to pay it or

 the royalty payments. 102

         VoterLabs pleads its timely fraud claim against Ethos Consulting.

                 2.      VoterLabs states an alter ego claim.

         Ethos Holdings moves to dismiss the alter ego claims as merely reciting the elements.

 VoterLabs counters it pleads facts to support its claim Ethos Consulting is the alter ego of Ethos

 Holdings. 103 We agree with VoterLabs.

         VoterLabs must plead Ethos Holdings and Ethos Consulting did not operate as legally

 distinct entities, and “an element of fraud, injustice or inequity in the use of the corporate form.” 104

 “Delaware courts consider a number of factors, including: (1) whether the corporation is

 adequately capitalized; (2) whether the corporation is solvent; (3) whether corporate formalities

 were observed (i.e., whether dividends were paid, corporate records kept, or officers and directors

 functioned properly); (4) whether the controlling shareholder siphoned company funds; or (5) in

 general, whether the corporation simply acted as a façade for the controlling shareholder.” 105

         We find—at the motion to dismiss stage where we take all plead facts as true and construe

 all inferences in favor of the plaintiff—VoterLabs adequately plead Ethos Consulting is an alter

 ego of Ethos Holdings. VoterLabs alleges the Ethos entities are under common control and did not

 follow corporate formalities, such as board of director oversight, because Mr. Terek acted as sole

 director and member of the entities at issue here. 106 VoterLabs alleges Ethos Consulting only had

 $1,100 in its bank account at all relevant times and could not itself meet its obligations under the

 contract at issue here. 107 VoterLabs also alleges Ethos Consulting keeps minimal corporate

 records. 108 VoterLabs alleges all the Ethos entities operate out of the same building, use the same

 workers, have the same contact information, use the same logo, and are “all part of a single




                                                    20
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 21 of 31 PageID #: 5651




 business that trains and provides products to dealerships to help sell more vehicles . . . so ‘Terek

 Dave d/d/a Ethos Group’ can profit.” 109 VoterLabs alleges employees did not know the difference

 between the Ethos entities. 110 VoterLabs alleges Mr. Terek and the Ethos entities used Ethos

 Consulting to avoid payment obligations. 111

        VoterLabs adequately pleads an alter ego claim against Delawarean Ethos Holdings.

 Summary judgment and trial require different proofs. But VoterLabs need only sufficiently plead

 alter ego at this stage to overcome a motion to dismiss for failure to state a claim.

                3.      VoterLabs states a civil conspiracy claim.

        VoterLabs alleges the Ethos entities and Mr. Terek conspired to defraud VoterLabs. 112 The

 Delawareans are the only Ethos entities left—Ethos Consulting and Ethos Holdings—so we

 determine whether VoterLabs states a claim against them for civil conspiracy. It does.

        To state a claim for civil conspiracy under Delaware law, VoterLabs must plead: “(1) a

 confederation or combination of two or more persons; (2) [a]n unlawful act done in furtherance of

 the conspiracy and (3) [a]ctual damage.” 113 “Although the elements of a claim for civil conspiracy

 are flexible, it is essential that there be an underlying wrongful act, such as a tort or a statutory

 violation” because it is not an independent cause of action. 114 Having found the fraud claim

 survives, we also find VoterLabs adequately pleads a claim for civil conspiracy to defraud

 VoterLabs.

        VoterLabs alleges these Ethos entities made fraudulent misrepresentations while

 negotiating the written agreement which they knew to be false and had no intent of fulfilling the

 terms included in the written agreement. 115 VoterLabs alleges it suffered actual damages because

 it performed work at the lower price based on the representations and has not received the

 payments. 116 VoterLabs states a claim for civil conspiracy.




                                                  21
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 22 of 31 PageID #: 5652




 III.      Conclusion

           VoterLabs sued Ethos Consulting over thirty months seeking payment on its software

 development contract. It now sufficiently pleads breach of contract, malicious breach of contract,

 fraud, and civil conspiracy claims against Ethos Consulting. It also adequately pleads Ethos

 Consulting is an alter ego of fellow Delawarean Ethos Holdings subject to our review after

 discovery. But it still has not adduced the required evidence allowing us to pierce corporate veils

 and find Mr. Terek, Ethos Resources, and Ethos Inc. are alter egos or otherwise subject to the

 exercise of personal jurisdiction here under the Delaware Long-Arm Statute and consistent with

 due process. We grant VoterLabs’s alternative request to transfer its claims against these three

 Texas citizens to the United States District Court for the Northern District of Texas.



 1
     D.I. 206 ¶¶ 38, 43.
 2
     Id. ¶ 56.
 3
     Id. ¶¶ 99–101.
 4
     Id. ¶¶ 156–57.
 5
   D.I. 137, 145, 147. VoterLabs added Ethos Group, Inc. (Texas defendant), Ethos Group
 Resources, Inc. (Texas defendant), Ethos Group Holdings, Inc. (Delaware corporation with
 principal place of business in Texas), and Mr. Terek (Texas defendant).
 6
   D.I. 163. Ethos Holdings Inc. and Ethos Consulting joined the motion to dismiss for failure to
 state a claim.
 7
   D.I. 171. We today consider the evidence adduced during the jurisdictional discovery submitted
 in the last round of amendments. Following the parties’ motions to quash (D.I. 175) and compel
 (D.I. 176) and oral argument, we limited the jurisdictional discovery and did not permit discovery
 on “unrelated relationships or financials, bank accounts, ownership or management of these Texas
 citizens given no alter ego theories” were plead by VoterLabs. D.I. 18, n.1.
 8
     D.I. 201, 202.
 9
     Id.



                                                 22
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 23 of 31 PageID #: 5653




 10
      D.I. 206.
 11
      Id.
 12
      Id.
 13
      Id. at 31 (diagram); D.I. 213, Decl. of Jeffrey Lukash, Exhibit B, ¶ 5a–c.
 14
      D.I. 213, Exhibit B ¶ 4.
 15
      D.I. 206 ¶ 180.
 16
      Id. ¶ 175; D.I. 213 at Ex. B ¶ 9; D.I. 190 at 350.
 17
      D.I. 213, Ex. B ¶ 10.
 18
      D.I. 206 ¶ 223.
 19
      Id.; D.I. 213, Exhibit B ¶ 11.
 20
      D.I. 206 ¶ 223; D.I. 213, Exhibit B ¶ 11.
 21
      D.I. 213, Ex. B ¶ 11; see also D.I. 191 at 346–52.
 22
      D.I. 213, Ex. B ¶¶ 8, 14.
 23
      Id. ¶ 12; D.I. 191 at 327–28.
 24
      D.I. 213, Ex. B ¶ 12; D.I. 191 at 327–28.
 25
      D.I. 213, Ex. B ¶¶ 6–7.
 26
      Id. ¶ 16.
 27
      D.I. 206 ¶¶ 176, 236.
 28
      Id. ¶ 169.
 29
      Id. ¶ 173; D.I. 191 at 141–42.
 30
      D.I. 211.
 31
      Id.
 32
      Id.



                                                     23
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 24 of 31 PageID #: 5654




 33
      D.I. 214.
 34
      D.I. 202 ¶ 1.
 35
      Id. ¶ 3.
 36
      D.I. 206.
 37
      D.I. 202 ¶ 2.
 38
      D.I. 201 at 23.
 39
    Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (quoting Pinker v. Roche
 Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002) and Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d 1287,
 1302 (3d Cir.1996)); see also E.I. du Pont de Nemours & Co. v. Agfa-Gavaert NV, 335 F. Supp.
 3d 657, 665–66 (D. Del. 2018) (“When reviewing a motion to dismiss for lack of personal
 jurisdiction under Federal Rule of Civil Procedure 12(b)(2), the court must accept the plaintiff’s
 allegations as true and resolve disputed facts in favor of the plaintiff . . . However, “[o]nce a
 jurisdictional defense has been raised, the plaintiff bears the burden of establishing with reasonable
 particularity that sufficient minimum contacts have occurred between the defendant and the forum
 state to support jurisdiction.” . . . They may do so through sworn affidavits or other competent
 evidence . . . A plaintiff “is required to respond to a Rule 12(b)(2) motion to dismiss for lack of
 personal jurisdiction with actual proof, not mere allegations.” (internal quotations and citations
 omitted)); DNA Genotek Inc. v. Spectrum DNA, 224 F. Supp. 3d 359, 362 (D. Del. 2016) (“Plaintiff
 bears the burden of establishing that sufficient minimum contacts have occurred between the
 defendant and the forum to support jurisdiction . . . To meet this burden, the plaintiff cannot ‘rely
 on the bare pleadings alone,’ . . . but must produce ‘sworn affidavits or other competent evidence’
 (internal citations and quotations omitted)); ANI Pharms., Inc. v. Method Pharms., LLC, 2019 WL
 176339, at *3 (D. Del. Jan. 11, 2019) (“When a defendant challenges a court’s exercise of personal
 jurisdiction under Rule 12(b)(2), ‘the plaintiff bears the burden of establishing personal jurisdiction
 by a preponderance of the evidence and must do so by ‘establishing with reasonable particularity
 sufficient contacts between the defendant and the forum state. To meet this burden, the plaintiff
 must produce ‘sworn affidavits or other competent evidence,’ since a Rule 12(b)(2) motion
 ‘requires resolution of factual issues outside of the pleadings.’” (internal citations and quotations
 omitted)).
 40
   Metcalfe, 566 F.3d at 330 (quoting O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d
 Cir. 2007)).
 41
      Id. (quoting Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457 (3d Cir. 2003)).
 42
      Id. at 331 (quoting Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 142 n.1 (3d Cir. 1992)).
 43
      Fed. R. Civ. P. 4(k)(1)(A).




                                                   24
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 25 of 31 PageID #: 5655




 44
   Intellectual Ventures I LLC v. Ricoh Co. Ltd., 67 F. Supp. 3d 656, 658–59 (D. Del. 2014) (“To
 establish personal jurisdiction, a plaintiff must produce facts sufficient to satisfy two requirements
 by a preponderance of the evidence, one statutory and one constitutional.”)
 45
    VoterLabs failed to submit evidence or actual proof of its jurisdictional allegations in response
 to Mr. Terek and the Texas entities’ motion to dismiss for lack of personal jurisdiction. Once a
 motion to dismiss for personal jurisdiction is filed, a plaintiff cannot rely “on bare pleadings alone”
 and must respond “with actual proofs, not mere allegations.” Metcalfe, 566 F.3d at 330–31; E.I.
 du Pont de Nemours & Co., 335 F. Supp. 3d at 665–66; DNA Genotek Inc., 224 F. Supp. 3d at
 362; ANI Pharms., Inc, 2019 WL 176339 at *3; Fid. Nat’l Info. Servs., Inc. v. Plano Encryption
 Techs., LLC, 2016 WL 1650763, at *5 (D. Del. Apr. 25, 2016), report and recommendation
 adopted, 2016 WL 11695472 (D. Del. June 23, 2016) (“As an initial matter, it is worth noting that
 once a motion to dismiss for lack of personal jurisdiction is made, a plaintiff cannot rely on the
 bare pleadings alone in order to withstand the motion; it must respond with actual proofs, not mere
 allegations. (internal quotations omitted)). VoterLabs instead points only to its allegations made
 in its third amended Complaint.

 The parties engaged in limited jurisdictional discovery a couple months ago. VoterLabs submitted
 evidence adduced during jurisdictional discovery. See D.I. 191–92. While VoterLabs does not cite
 this evidence in support of the motion before us now, we still scoured the record for support of its
 allegations. We find nothing new.
 46
      D.I. 201.
 47
      Marnavi S.p.A. v. Keehan, 900 F. Supp. 2d 377, 392 (D. Del. 2012).
 48
      Id.
 49
   Id.; see also E.I. du Pont de Nemours & Co. v. Agfa-Gavaert NV, 335 F. Supp. 3d 657, 674 (D.
 Del. 2018) (“To state a veil-piercing claim under Delaware law, a plaintiff must plead facts
 supporting an inference that the corporation, through its alter ego, has created a sham entity
 designed to defraud investors or creditors.”).
 50
      Id. (citing Maloney–Refaie v. Bridge at School, Inc., 958 A.2d 871, 881 (Del. Ch. 2008)).
 51
      E.I. du Pont de Nemours & Co., 335 F. Supp. 3d at 674 (further citations omitted).
 52
      D.I. 206 ¶¶ 173–74, 176, 215–222, 231–236; D.I. 191 at 141–42, 208–19, 262–67, 338–341.
 53
      D.I. 191 at 141–42; 338–341.
 54
      Id. at 208–19; D.I. 213, Ex. B ¶¶ 13–15.
 55
      D.I. 191 at 262–66.
 56
      D.I. 213, Ex. B ¶¶ 16–17.

                                                   25
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 26 of 31 PageID #: 5656




 57
    See Mobil Oil Corp. v. Linear Films, Inc., 718 F. Supp. 260, 269 (D. Del. 1989) (“The law
 requires that fraud or injustice be found in the defendants’ use of the corporate form.”).
 58
      D.I. 206 ¶¶ 128, 158.
 59
      See Mobil Oil Corp., 718 F. Supp. at 270.
 60
      Enzo Life Scis., Inc. v. Hologic Inc., 2018 WL 4660355, at *4 (D. Del. Sept. 26, 2018).
 61
   Nespresso USA, Inc v. Ethical Coffee Co. SA, 263 F.Supp.3d 498, 505 (D. Del. 2017) (internal
 quotations omitted).
 62
   Enzo Life Scis., Inc., 2018 WL 4660355, at *4 (quoting Robert Bosch LLC v. Alberee Prod.,
 Inc., 70 F. Supp. 3d 665, 675 (D. Del. 2014)).
 63
   Id. (internal citations omitted); see also 3G Licensing, S.A., 2019 WL 3974539, at *7; Perlight
 Solar Co. v. Perlight Sales N. Am. LLC, 2015 WL 5544966, at *3 (D. Del. Sept. 18, 2015).
 64
      Perlight Solar Co., 2015 WL 5544966, at *3.
 65
      Telcordia Techs., Inc. v. Alcatel S.A., 2005 WL 1268061, at *2 (D. Del. May 27, 2005).
 66
      D.I. 214 at 7.
 67
   See, e.g. E.I. du Pont de Nemours, 335 F. Supp. 3d at 667; In re Cyclobenzaprine Hydrochloride
 Extended-Release Capsule Pat. Litig., 693 F. Supp. 2d 409, 420 (D. Del. 2010); Cephalon, Inc. v.
 Watson Pharms., Inc., 629 F. Supp. 2d 338, 348 (D. Del. 2009); IOENGINE, LLC v. PayPal
 Holdings, Inc., 2019 WL 330515, at *10 (D. Del. Jan. 25, 2019); 3G Licensing, S.A. v. Lenovo
 Grp. Ltd., 2019 WL 3974539, at *7 (D. Del. Aug. 22, 2019), report and recommendation adopted,
 2019 WL 7635823 (D. Del. Sept. 19, 2019); Enzo Life Scis., Inc., 2018 WL 4660355; Nespresso
 USA, Inc., 263 F.Supp.3d 498; DNA Genotek Inc. v. Spectrum DNA, 224 F. Supp. 3d 359, 366
 (D. Del. 2016); Perlight Solar Co., 2015 WL 5544966, at *3.
 68
   We also note in support of its conclusory statement, VoterLabs cites to allegations in its third
 amended Complaint, which support its alter ego or mere instrumentality theory of jurisdiction,
 purportedly conflating the two. D.I. 214 at 7 (citing D.I. 206 ¶¶ 231–38)).
 69
    E.I. du Pont de Nemours & Co., 335 F. Supp. 3d at 670 (quoting Wesley-Jessen Corp. v.
 Pilkington Visioncare, Inc., 863 F.Supp. 186, 189 (D. Del. 1993)).
 70
   See, e.g., Nespresso USA, Inc., 263 F. Supp. 3d at 505 (rejecting agency jurisdiction when
 “Nestlé and Nestec dictate the policies and strategies of Nespresso USA, take credit for all
 Nespresso USA activities regarding sales, employment, and property, place the Nestlé logo on
 Nespresso products, control the Nespresso websites, and share their corporate officers with
 Nespresso”).



                                                   26
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 27 of 31 PageID #: 5657




 71
    E.I. du Pont de Nemours & Co., 335 F. Supp. 3d at 672 (finding no evidence “demonstrating . .
 . the business strategies and financial statements of [the subsidiaries] were consolidated so that the
 subsidiaries could operate as one.”).
 72
   Chandler v. Ciccoricco, No. 19842-NC, 2003 WL 21040185 (Del. Ch. May 5, 2003) (citing
 Instituto Bancario Italiano SpA v. Hunter Eng’g Co., 449 A.2d 210, 225 (Del. 1982)).
 73
      Instituto Bancario Italiano SpA, 449 A.2d at 225.
 74
      D.I. 206 ¶ 240.
 75
      Id. ¶ 242.
 76
      Id. ¶ 243.
 77
      Id. ¶ 244.
 78
      Id. ¶ 245.
 79
      Id. ¶ 247.
 80
      Id. ¶¶ 179–227.
 81
      D.I. 201 at 13–14.
 82
   See, e.g., Deutsche Bank AG v. Devon Park Bioventures, LP, 2021 WL 2711472, at *8–9 (Del.
 Ch. June 30, 2021) (finding most of the specific facts alleged to be in furtherance of the conspiracy
 occurred outside Delaware—despite Delaware being the state of formation—and no conspiracy
 jurisdiction).

 We recognize VoterLabs attempts to plead facts occurring in Delaware, including “funding” and
 “managing” the litigation in Delaware with VoterLabs. But these claims possibly only relate to
 an abuse of process or other litigation abuse theory; this case is about conduct before the litigation.
 VoterLabs does not plead a claim for conspiracy to commit abuse of process. It pleads a conspiracy
 between the Mr. Terek, the Texas entities, Ethos Holdings, and Ethos Consulting to defraud
 VoterLabs by representing VoterLabs would receive certain payments and Ethos Consulting could
 fulfill its obligations under the written agreement when it had no intent to do so and Ethos
 Consultants could not. VoterLabs fails to prove a substantial act in furtherance of the conspiracy
 occurring in or having effect in Delaware.

 We reject VoterLabs’s reliance on AeroGlobal Cap. Mgmt., LLC v. Cirrus Indus., Inc., 871 A.2d
 428, 439 (Del. 2005) to argue Mr. Terek committed a “substantial act” in Delaware because he
 “made a choice to continue the operation of Ethos Consulting since 2008 and for it to be available
 and used as it has been in this matter.” D.I. 214 at 8–9 (citing D.I. 206 ¶ 254). VoterLabs’s
 allegations Mr. Terek maintained Ethos Consulting to defraud companies is not supported, and
 Voterlabs’s mere allegations—even accepted as true—do not meet its burden of proof. The

                                                   27
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 28 of 31 PageID #: 5658




 Delaware Supreme Court’s analysis in AeroGlobal Cap. Mgmt., LLC, is distinguishable. The
 Delaware Supreme Court—not in the context of civil conspiracy jurisdiction—found “the
 ownership of a Delaware subsidiary does not, without more, amount to the transaction of business
 under Delaware’s Long Arm Statute. However, as is the case here, the ownership of a Delaware
 subsidiary may constitute the transaction of business under Delaware’s Long Arm Statute where
 the underlying cause of action arises from the creation and operation of the Delaware subsidiary.
 This is the case where the foreign corporation created and operated the Delaware subsidiary in a
 manner that would avail itself of the benefits and protections of the laws of the State of
 Delaware.”). The foreign corporation created the Delaware subsidiary “for the express purpose of
 facilitating private equity investments in the United States, including Delaware.” AeroGlobal Cap.
 Mgmt., LLC, 871 A.2d at 440. The court found “the acquisition [at issue] was the type of
 transaction contemplated by [the parent company] when it created and operated [the subsidiary]
 under the benefits and protections of Delaware law” and “the totality of the circumstances . . .
 show[ed] that the [parent company] transacted business in [Delaware] within the meaning of
 Delaware’s Long Arm Statute.” Id. This is simply not true here. VoterLabs fails to adduce evidence
 Mr. Terek created and maintained Ethos Consulting to defraud companies. Nor has VoterLabs
 offered evidence this purported fraud is the type of “transaction” contemplated by Mr. Terek at the
 time he created it. The totality of the circumstances here simply do not support our exercising
 personal jurisdiction Mr. Terek and the Texas entities when no substantial act or effect of the
 alleged conspiracy occurred in Delaware.
 83
      Chavez v. Dole Food Co., Inc., 836 F.3d 205, 224 (3d Cir. 2016).
 84
      28 U.S.C. § 1631.
 85
    D'Jamoos ex rel. Est. of Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d 94, 110 (3d Cir. 2009)
 (“[W]e have interpreted section 1631 to permit the transfer of all or only part of an action.”).
 86
    Chavez, 836 F.3d at 224; see also Int’l Constr. Prod. LLC v. Caterpillar Inc., 2020 WL 4589775,
 at *4 (D. Del. Aug. 10, 2020) (analyzing two prongs for transfer of venue).
 87
    Texas has personal jurisdiction over Mr. Terek and the Texas entities under its long arm statute
 and under the due process clause. Sayers Constr., L.L.C. v. Timberline Constr., Inc., 976 F.3d 570,
 573 (5th Cir. 2020) (“[I]n general, federal courts can exert power only over out-of-State defendants
 that are ‘subject to the jurisdiction of a court of general jurisdiction in the state where the district
 court is located.’ Here, Texas gives its courts of general jurisdiction all of the power allowed by
 the Due Process Clause. ‘Thus, in order to determine whether the Federal District Court in this
 case was authorized to exercise jurisdiction over [the subcontractors], we ask whether the exercise
 of jurisdiction comports with the limits imposed by federal due process on the State of’ Texas.”
 (internal citations omitted)).

 D.I. 163-4 ¶ 6 (“Ethos Group Inc. and Ethos Group Resources (the ‘Texas Defendants’) are Texas
 corporations with their headquarters in Irving, Texas.”); D.I. 163-4 ¶ 9 (declaration of David Terek
 identifying his permanent residence is Texas); D.I. 211 at 3 (“The Texas Defendants also
 incorporate the Court’s findings contained in D.I. 201. Specifically, as the Court already has found:



                                                   28
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 29 of 31 PageID #: 5659




 (1) each of the Texas Defendants is ‘at home’ in Texas.”); D.I. 201 at 16–17 (analyzing general
 jurisdiction and finding the Texas defendants ‘at home’ in Texas).
 88
   In transferring, we do not opine on the substance of the claims by a Connecticut entity against
 an individual and entities at home in Texas. We leave the issues about the governing law and
 whether they state a claim to our Texas colleagues mindful we are scheduled to resolve the
 substantive issues before a jury beginning on December 14, 2021. D.I. 170.
 89
    Federal Rule of Civil Procedure 12(b)(6) requires a complaint to state a claim upon which relief
 can be granted. Fed. R. Civ. P. (12)(b)(6). The purpose of Rule 12(b)(6) is to test the sufficiency
 of the factual allegations in a complaint. Sanders v. United States, 790 F. App’x 424, 426 (3d Cir.
 2019). If a plaintiff is unable to plead “enough facts to state a claim to relief that is plausible on its
 face,” the court should dismiss the complaint. Id. (quoting Bell Atlantic Corp. v. Twombly, 550
 U.S. 544, 570 (2007)); see also Kajla v. U.S. Bank Nat’l Ass’n as Tr. for Credit Suisse First Boston
 MBS ARMT 2005-8, 806 F. App’x 101, 104 n.5 (3d Cir. 2020) (quoting Warren Gen. Hosp. v.
 Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011)). “A claim has facial plausibility when the plaintiff
 pleads factual content … allow[ing] the court to draw the reasonable inference … the defendant is
 liable for the misconduct alleged.” Robert W. Mauthe M.D., P.C. v. Spreemo, Inc., 806 F. App’x
 151, 152 (3d Cir. 2020) (quoting Zuber v. Boscov’s, 871 F.3d 255, 258 (3d Cir. 2017)). While
 “[t]he plausibility standard is not akin to a ‘probability requirement,’” it does require the pleading
 show “more than a sheer possibility … a defendant has acted unlawfully.” Riboldi v. Warren Cnty.
 Dep’t of Human Servs. Div. of Temp. Assistance & Soc. Servs., 781 F. App’x 44, 46 (3d Cir. 2019)
 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A pleading that merely ‘tenders naked
 assertion[s] devoid of further factual enhancement’ is insufficient.” Id. (quoting Iqbal, 556 U.S. at
 668).

 In determining whether to grant a 12(b)(6) motion, “we accept all well-pleaded allegations as true
 and draw all reasonable inferences in favor of the plaintiff” but “disregard threadbare recitals of
 the elements of a cause of action, legal conclusions, and conclusory statements.” Robert W.
 Mauthe, M.D., P.C., 806 F. App’x at 152 (quoting City of Cambridge Ret. Sys. v. Altisource Asset
 Mgmt. Corp., 908 F.3d 872, 878-79 (3d Cir. 2018)). Our Court of Appeals requires us to apply a
 three-step analysis to a 12(b)(6) motion: (1) we “‘tak[e] note of the elements a plaintiff must plead
 to state a claim’”; (2) we “identify allegations that … ‘are not entitled to the assumption of truth’
 because those allegations ‘are no more than conclusion[s]’”; and, (3) “‘[w]hen there are well-
 pleaded factual allegations,’ we ‘assume their veracity’ … in addition to assuming the veracity of
 ‘all reasonable inferences that can be drawn from’ those allegations, …, and, construing the
 allegations and reasonable inferences ‘in the light most favorable to the [plaintiff]’…, we
 determine whether they ‘plausibly give rise to an entitlement to relief.’” Oakwood Laboratories
 LLC v. Thanoo, 999 F.3d 892, 904 (3d Cir. 2021) (internal citations omitted); Connelly v. Lane
 Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016).
 90
   Hauspie v. Stonington Partners, Inc., 945 A.2d 584, 586 (Del. 2008) (quoting Gaffin v. Teledyne,
 Inc., 611 A.2d 467, 472 (Del.1992)).


                                                    29
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 30 of 31 PageID #: 5660




 91
      Fed. R. Civ. P. 9(b).
 92
    Ocimum Biosolutions (India) Ltd. v. LG Corp, 2021 WL 931094, at *6 (D. Del. Mar. 11, 2021)
 (citing Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007)).
 93
      Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).
 94
      10 Del. C. § 8106.
 95
   Nalda v. Green Valley Home Inspections, LLC, 2021 WL 3783640, at *4 (Del. Super. Ct. Aug.
 24, 2021) (further citations omitted).
 96
    Swipe Acquisition Corp. v. Krauss, 2020 WL 5015863, at *11 (Del. Ch. Aug. 25, 2020) (internal
 citations omitted).
 97
   D.I. 206 ¶¶ 190, 194, 207, 209, 212, 214–22, 227, Wherefore clause (requesting attorney’s fees
 and other consequential damages after adding fraud claims).
 98
      Id. ¶¶ 179–212, 214–27.
 99
      Id.
 100
       D.I. 211 at 14.
 101
     D.I. 206 ¶¶ 214–19, 221, 238. VoterLabs undercuts its own allegations in its response brief
 asserting, “[t]he gravamen of the claim is Ethos Consulting would make the engagement payments
 (that were based on a good faith estimate of the cost) but never intended to pay the royalty or
 termination payment.” D.I. 214 at 15.
 102
       D.I. 206 ¶¶ 207–09.
 103
    Separate from VoterLabs’s alter ego personal jurisdiction theory to haul the Texans into court
 in Delaware, VoterLabs also asserts an alter ego claim against Ethos Holdings incorporating the
 counts against Ethos Consulting for breach of contract, malicious breach of contract, and fraud.
 Unlike in our analysis for the alter ego theory of personal jurisdiction, VoterLabs need not adduce
 sufficient evidence of alter ego against Ethos Holdings at this stage. VoterLabs must only plead
 “enough facts to state a claim [for] relief that is plausible on its face,” and we accept those facts as
 true. Sanders, 790 F. App’x at 426; Oakwood Laboratories LLC, 999 F.3d at 904.
 104
    Juju, Inc. v. Native Media, LLC, 2020 WL 3208800, at *9 (D. Del. June 15, 2020), report and
 recommendation adopted, 2020 WL 4001059 (D. Del. July 15, 2020).
 105
       Id.
 106
       D.I. 206 ¶¶ 173–74, 232.



                                                   30
Case 1:19-cv-00524-MAK Document 221 Filed 09/21/21 Page 31 of 31 PageID #: 5661




 107
       Id. ¶¶ 214–19.
 108
       Id. ¶ 235.
 109
       Id. ¶ 236.
 110
       Id. ¶ 233.
 111
       Id. ¶¶ 128, 158.
 112
       Id. ¶¶ 240–41.
 113
       Tani v. FPL/Next Era Energy, 811 F. Supp. 2d 1004, 1025 (D. Del. 2011).
 114
    Id.; see also Johnson v. Preferred Pro. Ins. Co., 91 A.3d 994, 1015 (Del. Super. Ct. 2014) (fraud
 provides independent tort to sustain civil conspiracy claim).
 115
       D.I. ¶¶ 179-90; 191–212, 214–222, 227, 241, 242–53.
 116
       Id. ¶¶ 156–57.




                                                 31
